DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed on 4/1/22.  Claims 1 and  2 have been amended. Claims 6, 9, 13 have been canceled.  Claims 1-5, 7, 10-12 and 14 are pending and an action on the merits is as follows. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7,  10-12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over  Gupta et al. US Publication 2021/0170690 cited in previous action in view of Pollack WO 03/058544 cited by applicant . 
Re Claim 1, Gupta discloses a method in which a three-dimensional component (part) is produced (P49) and is provided with a machine-readable code on its component (part) surface (P49, the code is divided into different regions  or different layers of the part , with each segment arranged in a different layer than the other segments a layer is equated to a surface)  the method comprising: producing the code as one piece with the component, wherein the code comprises a plurality of three-dimensionally designed code elements which depict the encoded data in a binary format, using raised areas and non-raised areas with reference to a reference plane (Fig. 8A , Fig. 18 A ; P66, P, 5incorporating the CAD model of the identifying feature into a CAD model of an additively-manufactured part 1903, and printing an additively-manufactured part containing a three-dimensional representation of the identifying feature, using the CAD model of the additively-manufactured part 1904.) , wherein the component (P2 build” a three-dimensional physical model of a part, one layer at a time)  and the code (Abstract, P58, P60, The 3D model is then exported to STL and, in some embodiments, is sliced into multiple parts for embedding in different layers or regions of the finished part; splitting a code into several parts and embedding various parts in different print layers ) are produced layer by layer  on an additive production machine, on the basis of a 3D-CAD data set (P49,  layer by layer process of additive manufacturing to embed a code or proprietary features inside an AM  part ), wherein the 3D-CAD data set comprises data defining the geometry of the component files  and data relating to the position of the code on the component surface (P6 and  claim the entirety of the identifying feature fits within a region of the additively-manufactured part having a size no larger than 5 mm×5 mm×5 mm) , or is made up of these data (P47 teaches of  converting the CAD file to standard tessellation language , STL files describes surface geometry of a 3d object) , and wherein data relating to the geometry of the code are added to the 3D-CAD data set before the additive production, by means of CAM software (Fig. 1 illustrates a typical AM  process in the flow diagram presented in FIG. 1.   The additive production of printing the part is the final step and P47 discloses G-code which implies CAM software). 
Gupta does not specifically disclose that the code elements are positioned on the component surface and  wherein the raised areas are formed in a pyramidal, frustopyramidal, conical, frustoconical, or spherical segment-shape
However Pollack discloses  transferring a  3D symbol marking  to a part surface (abstract, see claims 13,  Fig. 12) the component surface and  wherein the raised areas are formed in a pyramidal, frustopyramidal, conical, frustoconical, or spherical segment-shape (See claims 13, 16- 18)
Given the teachings of Pollack it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta such that the code elements are positioned on the component surface.
Doing so would provide a new and novel identification encoding symbology for forging directly into parts.
Re Claim 2, Gupta discloses a method in which a three-dimensional component is produced and is provided with a machine-readable code on its component surface (P49, the code is divided into different regions  or different layers of the part , with each segment arranged in a different layer than the other segments a layer is equated to a surface), the method comprising: producing the code as one piece with the component  (P5 and P66, incorporating the CAD model of the identifying feature into a CAD model of an additively-manufactured part 1903, and printing an additively-manufactured part containing a three-dimensional representation of the identifying feature, using the CAD model of the additively-manufactured part 1904.)  , wherein the code comprises a plurality of three-dimensionally designed code elements which depict the encoded data in a binary format, using recessed areas and non-recessed areas with reference to a reference plane(Fig. 8A , Fig. 18 A P66 and P5) , wherein the component (P2 build” a three-dimensional physical model of a part, one layer at a time)  and the code (Abstract, P58, P60, The 3D model is then exported to STL and, in some embodiments, is sliced into multiple parts for embedding in different layers or regions of the finished part; splitting a code into several parts and embedding various parts in different print layers ) are produced layer by layer on an additive production machine (P49,  layer by layer process of additive manufacturing to embed a code or proprietary features inside an AM  part ), on the basis of a 3D-CAD data set, wherein the 3D-CAD data set comprises data defining the geometry of the component (P6 and  claim the entirety of the identifying feature fits within a region of the additively-manufactured part having a size no larger than 5 mm×5 mm×5 mm) and data relating to the position of the code on the component surface, or is made up of these data (P47 teaches of  converting the CAD file to standard tessellation language , STL files describes surface geometry of a 3d object), and wherein data relating to the geometry of the code are added to the 3D-CAD data set before the additive production, by means of CAM software  (Fig. 1 illustrates a typical AM  process in the flow diagram presented in FIG. 1.   The additive production of printing the part is the final step and P47 discloses G-code which implies CAM software).
Gupta does not specifically disclose that the code elements are positioned on the component surface and  wherein the raised areas are formed in a pyramidal, frustopyramidal, conical, frustoconical, or spherical segment-shape
However Pollack discloses  transferring a  3D symbol marking  to a part (abstract, see claims 13,  Fig. 12) the component surface and  wherein the raised areas are formed in a pyramidal, frustopyramidal, conical, frustoconical, or spherical segment-shape (See claims 13, 16- 18)
Given the teachings of Pollack it would have been obvious to  one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Gupta such that the code elements are positioned on the component surface.
Doing so would provide a new and novel identification encoding symbology for forging directly into parts.
Re Claim 3, Gupta and Pollack  disclose the method as claimed in claim 1, and Pollack discloses wherein the code elements are arranged in a matrix defining rows and columns, in particular analogously to a QR code (P51, Fig. 18A)  
Re Claim 4, Gupta and Pollack disclose the method as claimed in claim 1, and Pollack discloses wherein the code elements comprise a number of raised areas which are arranged in a regular matrix and which correspond to an integer number of squares, or are made up of a single non-raised area (see claim 13 ‘ Fig.17A).
Re Claim 5, Gupta and Pollack  disclose the method as claimed in claim 1,  and Gupta discloses wherein the component and the code are produced from the same starting material (P50 and P69).  
Re Claim 7, Gupta and Pollack  disclose the method as claimed in claim 1, and Gupta discloses wherein the component is produced in series, wherein only data relating to the geometry of the code is changed after the production of each component (P50).  
Re Claim 10, Gupta and Pollack disclose the method as claimed in claim 2, and Gupta discloses  wherein the code elements are arranged in a matrix defining rows and columns, in particular analogously to a QR code (P51, Fig. 18 A and Fig. 8 A).  
Re Claim 11,  Gupta  and Pollack disclose the method as claimed in claim 2, and Gupta discloses wherein the code elements comprise a number of recessed areas which are arranged in a regular matrix and which correspond to an integer number of squares, or are made up of a single non-recessed area(Fig. 18 A and Fig. 8 A).  
Re Claim 12, Gupta and Pollack disclose the method as claimed in claim 2, and Gupta discloses wherein the component and the code are produced from the same starting material (P50 and P69).    
Re Claim 14, Gupta  and Pollack disclose the method as claimed in claim 2, and Gupta discloses wherein the component is produced in series, wherein only data relating to the geometry of the code is changed after the production of each component (P50).
Response to Arguments
Applicant’s arguments with respect to claim(s)  1 and 2 have been considered but are moot because the arguments do not apply to the Pollack reference   being used in the current rejection..
Applicant amended the claims with new limitations which necessitated new search and consideration.  Therefore this action is made final.


Conclusion
The following reference is cited but not relied upon:  Jezorek et al. discloses an  additive manufacturing methods and/or subtractive manufacturing methods used to create at least a portion of the 3-D payment object.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONJI N JOHNSON whose telephone number is (571)270-5266. The examiner can normally be reached 9am-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SONJI N JOHNSON/           Primary Examiner, Art Unit 2887